Citation Nr: 1014378	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  08-25 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1963 to April 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In January 2010, the Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The Veteran waived agency of original 
jurisdiction review of additional evidence submitted at that 
time.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Bilateral hearing loss is shown to have developed as a 
result of acoustic trauma during active service.

3.  Tinnitus is shown to have developed as a result of 
acoustic trauma during active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred as a 
result of active service.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  A tinnitus disability was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
March 2007 letter from the RO.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman held that the VCAA notice 
requirements applied to all elements of a claim.  Notice as 
to these matters was also provided in the March 2007 letter.  
The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The available record includes service treatment records, VA 
and non-VA post-service examination reports, and statements 
and personal hearing testimony in support of the claims.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that May 2007 VA 
medical opinion obtained in this case is adequate as it is 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient 
for adequate determinations.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2009).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen 
A. Schroeder et. al. eds., 1988).  Even if a Veteran does not 
have a hearing loss disability for VA compensation purposes 
recorded during service, service connection may still be 
established if post-service evidence satisfies the criteria 
of 38 C.F.R. § 3.385 and the evidence links the present 
hearing loss to active service.  Id. at 158.  The threshold 
for normal hearing is 0 to 20 decibels.  Id. at 157.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

Service treatment records are negative for complaint, 
treatment, or diagnosis of hearing loss.  Prior to November 
1967, audiometric results were reported in standards set 
forth by the American Standards Association ("ASA").  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization - American National 
Standards Institute ("ISO-ANSI").  The figures noted 
parenthetically in the following table have been converted 
for comparison purposes.  A March 1963 pre-induction 
examination revealed audiometer findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-5 (5)
0 (10)
5 (15)
-10 (-5)
LEFT
0 (15)
0 (10)
-5 (5)
-5 (10)
-5 (10)

The Veteran's February 1965 separation examination revealed 
audiometer, puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
X
0 (15)
LEFT
0 (15)
0 (10)
0 (10)
X
0 (15)

In his February 1965 report of medical history the Veteran 
denied having or having ever had any hearing loss.  Service 
records show his military specialty was combat engineer 
specialist.

Private medical records dated in January 2007 noted the 
Veteran complained of a long history of hearing loss and 
tinnitus and disequilibrium.  A hearing evaluation was 
provided in graphic form, but the examiner noted an audiogram 
revealed sensorineural hearing loss across all frequencies.  
Discrimination was 100 percent in the right ear and 98 
percent in the left ear.  



On VA authorized audiological evaluation in May 2007, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
40
50
LEFT
25
20
35
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted the Veteran served as a combat engineer 
specialist and that acoustic trauma was conceded during 
military service.  It was also noted that he had occupational 
noise exposure before and after service as an automobile 
mechanic, and that he reported he had not worn hearing 
protection in his occupation or when working with lawn 
equipment and power tools.  The examiner noted the Veteran 
had a history of cerumenosis during and after service and 
that he reported that the onset of tinnitus was approximately 
four to five years earlier.  The diagnosis was bilateral 
sensorineural hearing loss that ranged from within normal 
limits to mild and sloping to moderately severe.  It was 
noted that pre-induction and separation audiogram findings 
revealed thresholds within normal limits.  The examiner 
stated it was unlikely the Veteran's hearing loss and 
tinnitus were caused by or a result of acoustic trauma during 
service and that the Veteran's history of working as a 
mechanic with exposure to engine and machinery noise without 
protection could not be discounted.  

A January 2010 private medical report noted the Veteran 
complained of hearing loss for five years or more and 
tinnitus for at least one year.  It was noted he reported 
noise exposure in the military as a combat engineer and in 
the automobile industry.  A hearing evaluation was provided 
in graphic form, but the examiner noted testing revealed 
sensorineural hearing loss.  The examiner stated that the 
Veteran's hearing loss and tinnitus were as likely as not a 
result of noise exposure while serving as a combat engineer 
in service.

In statements and personal hearing testimony provided in 
support of his claims the Veteran asserted that his current 
hearing loss and tinnitus were related to service.  He 
reported that he was exposed to noise during training and in 
his duties driving and repairing trucks.  He testified that 
he had not complained about hearing loss during service and 
that he first noticed difficulty with his hearing about three 
or four years after service.  He stated that after service he 
worked as a supervisor in the automotive industry and was not 
really exposed to any loud noise.  He stated that he had been 
required to wear ear protection when he went into the shop 
and that he had used them most of the time.  His spouse 
testified that they had been married for twenty-five years 
and that she had noticed his hearing loss many years earlier, 
but that it became more severe in the past five years.

Based upon the evidence of record, the Board finds that 
bilateral hearing loss and tinnitus are shown to have 
developed as a result of acoustic trauma during active 
service.  Bilateral hearing loss and tinnitus disabilities 
are clearly shown by VA and non-VA audiology examinations.  
The statements of the Veteran and his spouse as to hearing 
problems manifest soon after active service are credible.  
Although the medical reports include inconsistent opinions as 
to etiology, the Board finds the evidence is in relative 
equipoise.  Therefore, entitlement to service connection for 
bilateral hearing loss and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


